02/18/2022

            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 21-0570

                                      DA 21-0570
                                   _________________

FRANKLIN S. & JANET L. TIEGS (PTE)
BAKER PRODUCE, INC.,

             Petitioners and Appellees,

       v.                                                          ORDER

STATE OF MONTANA, DEPARTMENT
OF REVENUE,

             Respondent and Appellant.
                                _________________

      Pursuant to Appellant’s motion for extension of time to file its opening brief, and good
cause appearing,
      IT IS ORDERED that Appellant has until March 28, 2022, to file its opening brief.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  February 18 2022